Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-2007

Allen-Mensah v. O'Malley
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3387




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Allen-Mensah v. O'Malley" (2007). 2007 Decisions. Paper 1682.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1682


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-103                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No. 06-3387
                                    ________________

                            CAROLYN R. ALLEN-MENSAH,

                                                         Appellant

                                             v.

          FBI AGENT O’MALLEY, AND INVOLVED FBI AGENTS, ET AL.

                       ____________________________________
                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 06-cv-02362)
                       District Judge: Honorable Harvey Bartle, III
                     _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 19, 2007

       BEFORE: SLOVITER, CHAGARES and NYGAARD, CIRCUIT JUDGES

                                 (Filed:February 2, 2007 )

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       In June 2006, pro se appellant Carolyn R. Allen-Mensah filed a complaint in the

District Court alleging, inter alia, that FBI agents conducted “illegal guinea pig
experiments on my sons and me” and “had psychotic pilots use electrical force on my

sons to make them commit” crimes and “involuntary sex acts.” Allen-Mensah seeks

“immediate release and return of [her] son” and “removal of the electric weapons from

[her] body.” The District Court dismissed the complaint for failure to state a claim upon

which relief may be granted. Allen-Mensah timely appealed and appellee has filed a

motion for summary action.

      This Court has jurisdiction under 28 U.S.C. § 1291. As there is no question that

Allen-Mensah’s claims involve fantastic factual scenarios and that the complaint lacks

any arguable factual or legal basis, see Neitzke v. Williams, 490 U.S. 319, 327-28 (1989),

we will grant the appellee’s motion to summarily affirm the District Court’s dismissal of

the complaint. See 3d Cir. LAR 27.4 and I.O.P. 10.6.




                                           2